DETAILED ACTION
Drawings
The drawings were received on 11/4/21.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “12b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the abstract filed on 11/4/21:



	Amend the specification as follows:
	On page 9, the paragraph beginning at line 3.
	The portion of the filament 12 which extends out of the storage unit 30 is held firmly by one or more wheels of a filament feeder 22 of the driving mechanism 20. The filament 12, after leaving the filament feeder 22, is received by the flexible guide tube 18. The guide tube 18 can be fixed at one end at the driving mechanism 20, and connected with the head portion 14 at the other end. The filament 12, being received and held in place by the guide tube 18 and the head portion 14, will function as a picking head movable by one or more transporting arm 40 along the x-y plane and/or the z-axis b for transferring material between a source plate 120 and a target plate 130, which both are located on a first support surface as shown in Figure 3. The guide tube 18 can be of a sufficient length to span from the driving mechanism 20 to the furthest point of travel of the picking head. Because the guide tube 18 constrains the filament 12 by frictional engagement between the circumferential wall or surface of the filament 12 and the inner surface of the guide tube 18, movement of the filament end 12a relative to the head portion 14 over the course of transfer is substantially not noticeable. Specifically, the tighter the filament 12 fit within the guide tube 18, the smaller any relative movement between the two may be, but also the greater the friction that will be generated and thus, an increased feeding force is required to advance or retract the filament 12 by the feeder 22.

	

The claims have been amended to overcome outstanding 112 issues, to be consistent with the specification, and to provide for further clarity of the structural connectivity of the claimed elements. 
Amend the claims as follows:
1.   An apparatus for transferring material, comprising:
a first support surface;
a head portion that includes and guides a part of a filament, said filament being movable relative to said head portion and having a first end protruding from the head portion for carrying the material to be transferred from a sampling location to a target location both located on the first support surface 
at least one transporting arm connected to the first support surface and the head portion; the at least one transporting arm configured for transporting the head portion along an x-y horizontal plane of the apparatus and/or vertically along a z-axis of the apparatus to align the first end of the filament with the sampling location or the target location;
a driving mechanism in contact with the filament and configured for driving the filament such that the first end of the filament moves towards or away from the head portion, the driving mechanism mounted in a fixed position on a fixed position support of the apparatus that is connected to the first support surface and which does not move with the head portion;
wherein the filament is movable relative to the head portion such that the first end protrudes from the head portion to allow transfer of the material to and from the first end; and
 on the first support surface and configured for cutting or severing a length of the filament from the first end of the filament protruding from the head portion.

4. The apparatus according to claim 2, wherein the storage unit is arranged in a fixed position and supported by a second surface on the apparatus such that the storage unit does not move with the head portion.
6. The apparatus according to claim 1 further comprising a guide tube guiding a 

10. The apparatus according to claim 1, wherein the cutting unit is arranged in a fixed position on the first support surface such that the cutting unit does not move with the head portion.

18. (Currently Amended) An apparatus for transferring material, comprising: 
a first support surface
a head portion that includes and guides a part of a filament, said filament being movable relative to said head portion and having a first end protruding from the head portion for carrying the material to be transferred from a sampling location to a target location both located on the first support surface 
at least one transporting arm connected to the first support surface and the head portion; the at least one transporting arm configured for transporting the head portion along 
a cutting unit on the first support surface and configured for cutting or severing a length of the filament from the first end of the filament protruding from the head portion;
wherein the filament is movable such that the first end protrudes from the head portion to allow transfer of the material to and from the first end; and
wherein the head portion includes a floating linear bearing configured to control and adjust pressure imposed onto the sampling location by the first end of the filament when the first end of the filament is propagating at different vertical levels.

19.  A method of transferring material from a source location to a target location on a first support surface of an apparatus, said apparatus comprising: a head portion including and guiding a part of a filament, said filament being movable relative to said head portion and having a first end protruding from the head portion for carrying the material to be transferred from the sampling location to the target location; at least one transporting arm connected to the first support surface and the head portion; the at least one transporting arm configured for transporting the head portion along an x-y horizontal plane of the apparatus and/or vertically along a z-axis of the apparatus to align the first end of the filament with the sampling location or the target location; and a driving mechanism in contact with the filament and configured for driving the filament such that the first end of the filament moves towards and away from the head portion, the driving mechanism mounted in a fixed position on a fixed position support of the apparatus that is connected to the first support surface and which does not move with the  using the apparatus to perform the steps of:
contacting protruding from the head portion with the source location to load the material at said first end;
moving the first end of the filament away from the source location and contacting the first end of the filament with  and 
using the cutting unit, cutting a length of the filament from the first end to provide an end of the filament, which is free of the material;
wherein the step of moving does not include moving: (i) the driving mechanism and/or (ii) a storage unit storing a second end of the filament.

20. The apparatus according to claim 1, wherein the head portion includes a floating linear bearing configured to control and adjust pressure imposed onto the sampling location by the first end of the filament when the first end of the filament is propagating at different vertical levels.

configured to control the floating linear bearing to prevent unwanted movement of the floating linear bearing under dynamic loads.
Allowable Subject Matter
Claims 1-4, 6-7, 10-11, 16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome 112 issues and to incorporate structural elements not disclosed  nor fairly suggested by in the closest prior art, Martin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798